Exhibit 10.9

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is
entered into as of September 3, 2019 (the “Effective Date”), by and between
Brian Stevens (the “Executive”) and Advantage Sales & Marketing LLC (the
“Company”).

WHEREAS, the Company desires to continue to obtain the benefit of the
experience, services, skills, and abilities of the Executive in connection with
the operation of the Company and desires to continue to employ the Executive
upon the terms and conditions set forth herein, and the Executive is willing and
able to accept such employment on such terms and conditions;

WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Employment Agreement dated December 17, 2010, as amended by that
certain Amendment No. 1 dated October 1, 2014 (collectively, the “Original
Agreement”); and

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement in its entirety by the terms of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:

1. Agreement to Employ; No Conflicts. Upon the terms and subject to the
conditions of this Agreement, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company. The Executive represents
that (a) the Executive is entering into this Agreement voluntarily and that the
Executive’s employment hereunder and compliance with the terms and conditions
hereof will not conflict with or result in the breach by the Executive of any
agreement to which the Executive is a party or by which the Executive may be
bound (including, without limitation, any non-competition, non-solicitation,
confidentiality or proprietary non-disclosure, or other similar covenant or
agreement); (b) in connection with Executive’s employment with the Company,
Executive will not use any confidential or proprietary information Executive may
have obtained in connection with employment with any prior employer; (c) upon
the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of the Executive, enforceable in
accordance with its terms; and (d) the Executive does not have any interest in
any intangible asset including, without limitation, intellectual property,
goodwill, trade secrets, and general know-how, used in, or useful to the
Company’s business.

2. Employment Duties. During the Term (as defined below), the Executive shall
serve in such role reasonably assigned to the Executive from time to time, and
shall perform such duties consistent with the responsibilities reasonably
assigned to the Executive. As of the date of this Agreement, the Executive shall
serve as the Company’s Chief Financial Officer and Chief Operating Officer. The
Executive shall also serve on request during all or any portion of the Term as
an officer, director, and/or manager of any of the Company’s subsidiaries or
affiliates as the Company may deem appropriate, without any additional
compensation therefor. During the Term, the Executive will use the Executive’s
best efforts to advance the business interests of, and devote substantially all
of Executive’s working time, attention and



--------------------------------------------------------------------------------

efforts to the business and affairs of the Company (which shall include service
to its affiliates). The Executive may engage in appropriate civic, charitable or
religious activities of the Executive’s own choosing, provided that such
activities do not materially interfere with Executive’s performance of
Executive’s duties and responsibilities hereunder (including the Restrictive
Covenants) and are not otherwise contrary to the Company’s interests, in each
case as determined by the Company in its reasonable good faith business
judgement. Except as set forth above, the Executive will not engage in any other
business activities, including serving on outside boards or committees (whether
or not the Executive receives any compensation therefor) without the prior
written consent of the Company.

3. Term of Employment; Term Expiration.

3.1 The term of the Executive’s employment under this Agreement shall commence
on the Effective Date and continue until terminated as provided herein (the
“Term”).

3.2 Upon termination of this Agreement, the Executive shall not be entitled to
any rights or benefits hereunder.

4. Place of Employment. The Executive’s principal place of employment shall be
at the Company’s headquarters in Orange County, California or such other place
as reasonably determined by the Company in accordance with this Agreement, and
from time to time Executive may be required to travel to other locations in the
performance of Executive’s responsibilities under this Agreement.

5. Compensation; Reimbursement. During the Term, the Company shall pay or
provide to the Executive, in full satisfaction for the Executive’s services
provided hereunder, the following:

5.1 Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”), which shall initially be equal to $600,000 per year, and
which shall be subject to annual review and payable in accordance with the
payroll policies of the Company for senior executives as from time to time in
effect (the “Payroll Policies”), less such amounts as may be required to be
withheld by applicable federal, state and local law and regulations or otherwise
elected by the Executive to be withheld. The Base Salary may only be reduced if
the Company’s EBITDA, as determined by the board of the directors of Company’s
indirect parent entity (the “Board”) in its sole discretion, for any calendar
year is less than $350 million; provided, however, that (i) any such reduction
must be part of a reduction in the base salary of all executive officers of the
Company, and (ii) in no event may the Base Salary be reduced below 90% of the
Base Salary provided for in this Agreement. In addition, if the Company’s EBITDA
exceeds $350 million in any calendar year during the Term following a reduction
in the Executive’s Base Salary, the Executive’s Base Salary before any such
reduction shall be reinstated for the next calendar year of the Term.

5.2 Cash Bonus. During the Term, Executive shall be entitled to receive a target
bonus of up to one hundred percent (100%) of the Executive’s Base Salary
pursuant to the terms of the Executive Bonus Plan approved by the Company.
Notwithstanding

 

2



--------------------------------------------------------------------------------

the foregoing, (A) for the Company’s fiscal years ending December 31, 2019 and
December 31, 2020, Executive shall be eligible for an additional bonus of up to
fifty (50%) of the Executive’s Base Salary as approved in writing from time to
time by the Board or the compensation committee of the Board (the “Compensation
Committee”), and (B) for fiscal years after December 31, 2020, Executive may be
eligible for higher or additional bonus opportunities as approved in writing
from time to time by the Board or the Committee. If Executive earns a bonus in
accordance with the Executive Bonus Plan, Executive’s bonus will be paid in the
calendar year immediately following the year to which the bonus relates, on or
about March 15 of such year, or, if later, as soon as practicable following the
completion of the Company’s audited financial statements for the year to which
the bonus relates, and in no event later than December 31 of the calendar year
immediately following the year to which the bonus relates or at such other time
as provided in the writing documentation approved the Board.

5.3 Equity. Although not guaranteed, Executive may be eligible for equity
grants, provided that any grants of equity will be made to Executive in amounts,
at times, in form and on such terms and conditions as determined by the Board or
the Compensation Committee, as applicable (or any successor governing board), in
their sole discretion. Any grants of equity are subject to the terms and
conditions of the issuing company’s organizational documents, any applicable
plan documents and individual award agreements, as such documents and agreements
may be amended from time to time.

5.4 Expenses. During the Term, the Company will pay or reimburse the Executive
for ordinary and reasonable business-related expenses the Executive incurs in
the performance of his duties upon presentation of appropriate documentation,
subject to the Company’s expense reimbursement policies for senior executives,
which are subject to the review and approval of the Board or the Committee.

5.5 Benefits.

(a) During the Term, the Executive shall be entitled to participate in all
health, life, disability and other benefits generally made available from time
to time by the Company to its senior executives pursuant to the terms of those
plans; provided, however, that the Company shall be entitled to amend, modify or
terminate any employee benefit plans.

(b) During the Term, the Company shall maintain and the Executive shall be
eligible to participate in Benicomp or any replacement executive healthcare plan
that provides reimbursement for out of pocket healthcare costs; the Company’s
executive long-term disability plan; and other executive benefit programs (if
and as applicable); provided, however, that the Company shall be entitled to
amend, modify or terminate any such plans (collectively, the “Benefit Plans”).
Further, the Company’s maintaining any or all of the Benefit Plans for senior
executives consistent with current levels shall be subject to review and
approval of the Compensation Committee.

5.6 Automobile Allowance. During the Term, the Company will provide the
Executive with an automobile allowance in an amount not to exceed $2,000 per
month, less such amounts as may be required to be withheld by applicable
federal, state and local

 

3



--------------------------------------------------------------------------------

law and regulations or otherwise elected by the Executive to be withheld,
subject to such policies as may from time to time be established and amended by
the Company.

5.7 Vacation and Sick Time. The Executive shall not earn, accrue, or receive
vacation or floating holidays. The Executive shall be entitled to take paid
vacation on an as needed basis, subject to the approval of the person to whom
the Executive reports, so long as the Executive’s absence from work does not
interfere with the performance of the Executive’s job duties and the interests
of the Company. Notwithstanding this provision, the Executive shall be eligible
for sick time in accordance with the Company’s sick time policy and entitled to
any leave of absence for which the Executive would otherwise be eligible in
accordance with Company policy or any applicable local, state or federal law.

6. Termination. The following shall apply in the event Executive’s employment
terminates during the Term at any time for any of the reasons set forth below:

6.1 Upon Death or Disability.

(a) If during the Term, the Executive shall become physically or mentally
disabled, whether totally or partially, either permanently or so that the
Executive, in the good faith judgment of the Company, is unable to perform
Executive’s duties hereunder (with or without reasonable accommodation) for a
period of 26 weeks during any twelve (12) month period during the Term (a
“Disability”), the Company may terminate the Executive’s employment hereunder.
In order to assist the Company in making a Disability determination, the
Executive shall, as reasonably requested by the Company, (a) make the Executive
available for medical examinations by one or more physicians chosen by the
Company and reasonably acceptable to the Executive and (b) to the extent
reasonably necessary to make such determination, grant to the Company and any
such physicians access to all relevant medical information concerning the
Executive, arrange to furnish copies of the Executive’s medical records to the
Company and use the Executive’s best efforts to cause the Executive’s own
physicians to be available to discuss the Executive’s health with the Company
and the Company will keep such records and information confidential except as
reasonably necessary to make such determination. If the Executive dies during
the Term, the Executive’s employment hereunder shall automatically terminate as
of the close of business on the date of Executive’s death.

(b) If the Executive’s employment is terminated as a result of the Executive’s
Disability or death, the Executive (or Executive’s legal representative, as
applicable) shall be entitled to receive: (A) the Executive’s Base Salary then
in effect at such the time of termination, through the date of termination;
(B) reimbursement for any unreimbursed business expenses properly incurred by
the Executive in accordance with Section 5.4; (C) employee benefits that
Executive was receiving at such time through the date of termination; (D) the
opportunity to elect benefits continuation post-employment, which opportunity
the Executive may be entitled under the Benefit Plans as of the date of such
termination pursuant to the terms thereof (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”); and (E) any
bonus earned, but unpaid, as of the date of termination for the immediately
preceding fiscal year (“Accrued Bonus”).

 

4



--------------------------------------------------------------------------------

(c) In addition to the Accrued Rights and Accrued Bonus, if the Executive’s
employment is terminated as a result of the Executive’s Disability or death, the
Company will, subject to Section 6.6, pay to the Executive or the Executive’s
legal representative the Executive’s Base Salary then in effect at the time of
such termination for twelve (12) months following such termination, less any
amounts received by the Executive under the Company’s disability policies, if
applicable. Such payments will be made in equal installments over such twelve
(12) month period in accordance with the Payroll Policies. The Executive will
also, in the case of a termination for Disability, be entitled to payment of the
Company’s portion of post-employment Company-sponsored health insurance premiums
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) (at the same
levels and costs in effect on the date of termination (excluding, for purposes
of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars)) to the extent permissible under the Company’s health insurance plans,
including, if permitted and still maintained by the Company, Benicomp, (as may
be amended, modified or terminated by the Company from time to time) and subject
to Executive’s valid election to continue healthcare coverage under COBRA,
during such twelve (12) month period, subject to applicable taxes and
withholdings; provided, that if the Executive becomes covered by the health
insurance policy of any subsequent employer during such twelve (12) month
period, the continuation of such health insurance coverage and premium payment
by the Company shall cease.

(d) Following the termination of the Executive’s employment on account of the
Executive’s Disability or upon the Executive’s death, the Executive shall have
no further rights to any compensation or any other benefits with respect to the
Executive’s employment with the Company except as set forth in this Section 6.1.

6.2 For Cause. The Company may terminate the Executive’s employment hereunder at
any time, effective immediately upon written notice to the Executive, for Cause
(as defined below), subject to the notice and cure periods set forth below. If
the Executive’s employment is terminated by the Company for Cause, the Executive
shall be entitled to receive the Accrued Rights. Following a termination of the
Executive’s employment by the Company for Cause, the Executive shall have no
further rights to any compensation or any other benefits with respect to the
Executive’s employment with the Company except as set forth in this Section 6.2.
The Company shall have “Cause” for termination of the Executive’s employment if
any of the following has occurred:

(a) the Executive’s dishonesty or gross negligence in the performance of the
Executive’s duties hereunder, which dishonesty or gross negligence, if curable
in the reasonable determination of the Company, is not cured within 10 calendar
days after a written notice specifying such dishonesty or gross negligence is
received by the Executive from the Company;

(b) the Executive’s willful or continued failure to perform the Executive’s
duties in all material respects, which failure, if curable in the reasonable
determination of the Company, is not cured within 10 calendar days after a
written notice specifying such failure is received by the Executive from the
Company;

(c) the Executive’s intentional misconduct in connection with the performance of
the Executive’s duties, which misconduct, if curable in the reasonable
determination of the

 

5



--------------------------------------------------------------------------------

Company, is not cured within 10 calendar days after a written notice specifying
such misconduct is received by the Executive from the Company;

(d) the Executive’s conviction of, nolo contendere or guilty plea to, a crime
that constitutes a felony, or a misdemeanor involving moral turpitude;

(e) a material breach by the Executive of this Agreement or any restrictive
covenant(s) entered into by and between the Company and the Executive
(including, without limitation, any restrictive covenant agreement or
confidentiality, property protection, non-competition and/or non-solicitation
agreement executed by Executive, collectively, the “Restrictive Covenant(s)”),
which breach, if curable in the reasonable determination of the Company, is not
cured within 10 calendar days after a written notice specifying such breach is
received by the Executive from the Company;

(f) following a reasonable investigation by the Company, the Company finds a
violation by the Executive of any material written policy of the Company,
including, but not limited to, policies and procedures pertaining to harassment,
discrimination, and drug and alcohol use, which violation, if curable in the
reasonable determination of the Company, is not cured within 10 calendar days
after a written notice specifying such violation is received by the Executive
from the Company; or

(g) confirmed positive illegal drug test result for the Executive, after the
Executive has been given a reasonable opportunity to present evidence refuting
such result to the Company.

6.3 Without Cause.

(a) The Company may terminate the Executive’s employment hereunder without Cause
at any time upon written notice to the Executive. If the Executive’s employment
is terminated by the Company without Cause during the Term, the Executive shall
be entitled to receive the Accrued Rights and any Accrued Bonus.

(b) In addition to the Accrued Rights and any Accrued Bonus, if the Executive’s
employment is terminated by the Company without Cause during the Term, subject
to Section 6.6, the Executive will be entitled to continue to receive as
severance Executive’s Base Salary then in effect at the time of such termination
for a period of eighteen (18) months (the “Severance Period”). Such payments
will be made in equal installments over the Severance Period in accordance with
the Payroll Policies.

(c) Subject to Section 6.6, the Executive will also be entitled during the
Severance Period to payment of the Company’s portion of post-employment
Company-sponsored health insurance premiums under COBRA (at the same levels and
costs in effect on the date of termination (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars))
and subject to Executive’s valid election to continue healthcare coverage under
COBRA, to the extent permissible under the Company’s health insurance plans,
including, if permitted and still maintained by the Company, Benicomp, (as may
be amended, modified or terminated by the Company from time to time), subject to
applicable taxes and withholdings; provided, that if the Executive becomes
covered by the health insurance policy of

 

6



--------------------------------------------------------------------------------

any subsequent employer during the Severance Period, the continuation of such
health insurance coverage and premium payment by the Company shall cease.

(d) Following a termination of the Executive’s employment by the Company without
Cause, the Executive shall have no further rights to any compensation or any
other benefits except as set forth in this Section 6.3.

6.4 Resignation Without Good Reason. The Executive may terminate Executive’s
employment without Good Reason (as defined below) upon thirty (30) days’ prior
written notice to the Company, which notice period may be reduced by the Company
upon receipt of such notice. In the event of such a termination, the Executive
shall be entitled to receive the Accrued Rights. Following a termination of the
Executive’s employment by the Executive without Good Reason, the Executive shall
have no further rights to any compensation or any other benefits except as set
forth in this Section 6.4.

6.5 Resignation For Good Reason.

(a) The Executive may terminate Executive’s employment for Good Reason (as
defined below) if Executive provides three (3) months prior written notice to
the Company, which notice period may be reduced by the Company upon receipt of
such notice. Upon such a termination, the Executive will be entitled to receive
the Accrued Rights and any Accrued Bonus.

(b) In addition to the Accrued Rights and Accrued Bonus, if the Executive’s
employment is terminated by the Executive for Good Reason, subject to
Section 6.6 the Executive will be entitled to receive as severance Executive’s
Base Salary then in effect at the time of such termination for the Severance
Period. Such payments will be made in equal installments over the Severance
Period in accordance with the Payroll Policies.

(c) Subject to Section 6.6, the Executive will also be entitled during the
Severance Period to payment of the Company’s portion of post-employment
Company-sponsored health insurance premiums under COBRA (at the same levels and
costs in effect on the date of termination (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars))
and subject to Executive’s valid election to continue healthcare coverage under
COBRA, to the extent permissible under the Company’s health insurance plans
including, if permitted and still maintained by the Company, Benicomp, (as may
be amended, modified or terminated by the Company from time to time), subject to
applicable taxes and withholdings; provided, that if the Executive becomes
covered by the health insurance policy of any subsequent employer during the
Severance Period, the continuation of such health insurance coverage and premium
payment by the Company shall cease.

(d) Following a termination of the Executive’s employment by the Executive for
Good Reason, the Executive shall have no further rights to any compensation or
any other benefits except as set forth in this Section 6.5.

(e) The Executive shall have “Good Reason” for termination of Executive’s
employment hereunder if, other than for Cause, any of the following has
occurred:

 

7



--------------------------------------------------------------------------------

(i) a reduction in the Base Salary other than as described under Section 5.1 of
this Agreement;

(ii) the movement by the Company, without the Executive’s consent, of the
Executive’s principal place of employment to a site that is more than 50 miles
from the Executive’s current principal place of employment;

(iii) the Company has reduced or reassigned, in any material respect, the duties
and responsibilities of the Executive hereunder and such event has not been
rescinded within sixty (60) business days after the Executive notifies the
Company that Executive objects thereto;

(iv) the diminution or other reduction in the title of the Executive’s position
with the Company;

(v) the Company requires the Executive to directly report to anyone other than
the Chief Executive Officer of the Company; or

(vi) any material breach by the Company of this Agreement.

Notwithstanding the foregoing, the Executive shall not have “Good Reason” to
terminate the Executive’s employment in connection with any of the foregoing
events unless (1) Executive provides the Company with three (3) months prior
written notice of such termination, and such notice is provided within ninety
(90) days of the initial occurrence of the event constituting Good Reason,
(2) such termination is conditioned upon the Company failing to cure the event
constituting Good Reason within the thirty-day period following provision of
notice, and (3) the Company fails to cure such event constituting Good Reason
within such thirty-day period.

6.6 Release. Notwithstanding the foregoing, in order to be eligible for any of
the payments under Section 6.1 (in the case of termination for Disability), 6.3,
or 6.5, the Executive must (a) execute and deliver to the Company a general
release, substantially in the form attached hereto as Exhibit A (the “Release”)
(as may be modified only to the extent necessary to (i) have the same legal
effect on the date of execution as it would if it were executed on the date
hereof, and (ii) be in accordance with the limitations and requirements of
applicable law) and not subsequently revoke such Release, and (b) be and remain
in compliance with the Executive’s obligations under this Agreement and the
Restrictive Covenant(s). In the event that the Executive breaches the
Executive’s obligations hereunder or under the Restrictive Covenant(s), any and
all payments or benefits provided for in Sections 6.1, 6.3, and 6.5 shall cease
immediately.

6.7 No Reduction of Severance. Except as provided above, the amount of any
severance payment or benefit shall not be reduced or offset by reason of any
compensation earned by the Executive from a subsequent employer, and the
Executive will not be under any obligation to seek other employment or to take
any other actions to mitigate any severance payments or benefits amounts payable
to the Executive.

 

8



--------------------------------------------------------------------------------

6.8 Resignations. The Executive shall be deemed to have voluntarily resigned
from each officer and each director position the Executive holds with the
Company and/or any of its subsidiaries or affiliates upon the termination of the
Executive’s employment for any reason. The Executive agrees to provide the
Company with any documentation requested by it to evidence such resignation(s)
promptly following the Company’s request.

6.9 Sole and Exclusive Remedy. It is further acknowledged and agreed by the
parties that the actual damages to the Executive in the event of termination
would be difficult if not impossible to ascertain, and, therefore, the salary
and benefit continuation provisions set forth in this Section 6 shall be the
Executive’s sole and exclusive remedy in the case of termination and shall, as
liquidated damages or severance pay or both, be considered for all purposes in
lieu of any other rights or remedies, at law or in equity, which the Executive
may have in the case of such termination.

6.10 Return of Information. On or before the termination of Executive’s
employment, or at any time upon demand of the Company, for whatever reason,
Executive will return to the Company, all Company property, equipment,
confidential information, records electronically stored data and other materials
relating to Executive’s employment, including tools, documents, papers, computer
software, and passwords and other identification materials. This obligation
applies to all materials relating to the affairs of the Company or any of its
customers, clients, vendors, or agents that may be in Executive’s possession or
control.

7. Non-Disparagement.

7.1 The Executive will not, during the Term and for a period of 24 months
thereafter: (a) make any statement disparaging or criticizing the Company, or
any products or services offered by the Company or any of its affiliates, or
(b) make any other statement which would be reasonably expected to (i) impair
the goodwill or reputation of the Company or (ii) impair the goodwill or
reputation of any products or services offered by the Company or any of its
affiliates. For the avoidance of doubt, the foregoing shall not prohibit the
Executive during the Term from discharging his duties by providing constructive
criticism to his peers and superiors within the Company concerning the Company’s
products and services for the purpose of improving their quality and efficiency
or from responding to a valid subpoena or other form of legal process.

8. Certain Agreements.

8.1 Customers, Suppliers. The Executive does not have, and at any time during
the Term shall not have, any employment with or any direct or indirect interest
in (as owner, partner, shareholder, employee, director, officer, agent,
consultant or otherwise) any client or customer of or supplier to the Company,
other than (a) the ownership of less than five percent (5%) of the securities of
any class of corporation whose shares are listed or admitted to trade on a
national securities exchange or are quoted on Nasdaq or a similar means if
Nasdaq is no longer providing such information or (b) as otherwise set forth on
Schedule A attached hereto.

 

9



--------------------------------------------------------------------------------

8.2 Code of Conduct. The Executive has reviewed, is familiar with, and agrees to
abide by the Company’s Code of Business Conduct and Ethics, as may be amended
from time to time.

9. Necessary Amendments to Comply with Section 409A. The parties intend that the
payments and benefits provided for in this Agreement either be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
be provided in a manner that complies with Section 409A of the Code and any
ambiguity herein shall be interpreted so as to be consistent with the intent of
this Section. Notwithstanding anything contained herein to the contrary, all
payments and benefits which are payable upon a termination of employment
hereunder shall be paid or provided only upon those terminations of employment
that constitute a “separation from service” from the Company within the meaning
of Section 409A of the Code (determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1)). Further, if the Executive is a
“specified employee” as such term is defined under Section 409A of the Code and
the regulations and guidance promulgated thereunder, any payments described in
Section 6 shall be delayed for a period of six (6) months following the
Executive’s termination of employment to the extent and up to the amount
necessary to ensure such payments are not subject to the penalties and interest
under Section 409A of the Code. The Release to be executed pursuant to
Section 6.6 shall be executed by Executive no later than thirty (30) days
following the Executive’s separation from service (such date, the “Release
Date”), and if the Executive fails or refuses to do so the, Executive shall
forfeit the right to such severance compensation as would otherwise be due and
payable. If the Executive executes such release, payment of the severance
compensation that becomes payable hereunder shall commence on the Company’s
first payroll date that is coincident with or immediately following the Release
Date, and the Executive shall receive any severance compensation that otherwise
would have been paid prior to such payroll date absent the application of this
Section 9 in a lump-sum payment on such payroll date. If additional guidance is
issued under, or modifications are made to, Section 409A of the Code or any
other law affecting payments to be made under this Agreement, the Executive
agrees that the Company may take such reasonable actions and adopt such
amendments as the Company believes are necessary to ensure continued compliance
with the Code, including Section 409A thereof. However, the Company does not
hereby or otherwise represent or warrant that any payments hereunder are or will
be in compliance with Section 409A, and the Executive shall be responsible for
obtaining his/her own tax advice with regard to such matters.

10. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) by hand (with written
confirmation of receipt), (b) by registered mail, return receipt requested, or
(c) by a nationally recognized overnight delivery service (receipt requested),
in each case to the appropriate address set forth below (or to such other
address as a party may designate by notice given in accordance herewith).

(a) For notices and communications to the Company

Advantage Sales & Marketing LLC

18100 Von Karman, Suite 1000

 

10



--------------------------------------------------------------------------------

Irvine, CA 92612

Attention: General Counsel

(b) For notices and communications to the Executive, to the address set forth
below Executive’s signature hereto. Any party hereto may, by notice to the
other, change its address for receipt of notices hereunder.

11. Parachute Payments.

(a) Notwithstanding any other provisions of this Agreement or any employee
benefit plans, programs or arrangements, in the event that any payment or
benefit by the Company or otherwise to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (all such payments and benefits, including the payments
and benefits under Section 6 above, being hereinafter referred to as the “Total
Payments”), would be subject (in whole or in part) to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall be
reduced (in the order provided in Section 11(b) below) to the minimum extent
necessary to avoid the imposition of the Excise Tax on the Total Payments, but
only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income and employment
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state and local income and employment taxes on such Total Payments and
the amount of the Excise Tax to which Executive would be subject in respect of
such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

(b) The Total Payments shall be reduced in the following order: (i) reduction on
a pro-rata basis of any cash severance payments that are exempt from
Section 409A of the Code, (ii) reduction on a pro-rata basis of any non-cash
severance payments or benefits that are exempt from Section 409A of the Code,
(iii) reduction on a pro-rata basis of any other payments or benefits that are
exempt from Section 409A of the Code, and (iv) reduction of any payments or
benefits otherwise payable to Executive on a pro-rata basis or such other manner
that complies with Section 409A of the Code; provided, in case of subclauses
(ii), (iii) and (iv), that reduction of any payments attributable to the
acceleration of vesting of Company equity awards shall be first applied to
Company equity awards that would otherwise vest last in time.

(c) The Company will select an adviser with experience in performing
calculations regarding the applicability of Section 280G of the Code and the
Excise Tax, provided that the adviser’s determination shall be made based upon
“substantial authority” within the meaning of Section 6662 of the Code, (the
“Independent Advisors”) to make determinations regarding the application of this
Section 11. The Independent Adviser shall provide its determination, together
with detailed supporting calculations and documentation, to Executive and the
Company within fifteen (15) business days following the date on which
Executive’s right to the Total Payments is triggered, if applicable, or such
other time as requested by Executive (provided, that Executive reasonably
believes that any of the Total Payments may be subject to the Excise Tax) or the
Company. The costs of obtaining such

 

11



--------------------------------------------------------------------------------

determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne by the Company. Any good
faith determinations of the Independent Adviser made hereunder shall be final,
binding and conclusive upon the Company and Executive.

(d) In the event it is later determined that to implement the objective and
intent of this Section 11, (i) a greater reduction in the Total Payments should
have been made, the excess amount shall be returned promptly by Executive to the
Company or (ii) a lesser reduction in the Total Payments should have been made,
the excess amount shall be paid or provided promptly by the Company to
Executive, except to the extent the Company reasonably determines would result
in imposition of an excise tax under Section 409A Section 409A of the Code.

12. Whistleblower Protections and Trade Secrets. Notwithstanding anything to the
contrary contained herein, nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement: (i) Executive shall not be in breach of this
Agreement, and shall not be held criminally or civilly liable under any federal
or state trade secret law (A) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (B) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

13. General.

13.1 Governing Law; Arbitration. This Agreement shall be governed by the laws of
the State of California, without regard to any conflicts of laws principles
thereof that would call for the application of the laws of any other
jurisdiction.

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be settled exclusively by
arbitration, conducted before a panel of three (3) arbitrators in Irvine,
California, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect. The
arbitrators shall not have the authority to add to, detract from, or modify any
provision hereof nor to award punitive damages to any injured party. The
arbitrators shall have the authority to order back-pay, severance compensation,
reimbursement of costs, including those incurred to enforce this Agreement, and
interest thereon. A decision by a majority of the arbitration panel shall be
final and binding. Judgment may be entered on the arbitrators’ award in any
court having

 

12



--------------------------------------------------------------------------------

jurisdiction. Responsibility for bearing the cost of the arbitration shall be
determined by the arbitrator and shall be proportional to the arbitrator’s
decision on the merits. Notwithstanding anything herein to the contrary, the
Company or the Executive shall be entitled to bring an action for equitable
relief, including injunctive relief and specific performance in any court of
competent jurisdiction.

13.2 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

13.3 Amendment: Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by the parties hereto or, in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

13.4 Successors and Assigns. This Agreement shall be binding upon the Executive,
without regard to the duration of the Executive’s employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of the
Executive’s administrators, executors, heirs and assigns, although the
obligations of the Executive are personal and may be performed only by the
Executive. The Company may assign this Agreement and its rights and interests,
together with its obligations, hereunder (a) in connection with any sale,
transfer or other disposition of all or substantially all of its assets or
business(es), whether by merger, consolidation or otherwise; or (b) to any
wholly owned subsidiary of the Company or (c) as collateral to one or more
lenders of the Company or its subsidiaries or affiliates. This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, and the rights of the Company hereunder
are enforceable by its subsidiaries or affiliates, which are the intended third
party beneficiaries hereof and no other third party beneficiary is so otherwise
intended.

13.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be considered to have the force and effect of an original. Any
counterpart signature transmitted by facsimile or by sending a scanned copy by
email or similar electronic transmission shall be deemed an original signature.

13.6 Severability. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.

 

13



--------------------------------------------------------------------------------

13.7 Rules of Construction. Each of the parties acknowledges that it has been
represented by (or has had the opportunity to be represented by) independent
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement and that it has executed the same with consent and
upon the advice of said independent counsel (if the party has elected to obtain
such advice). Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted it is of no application and is hereby expressly waived.

13.8 Entire Agreement. This Agreement (together with the documents referred to
herein, including without limitation the Restrictive Covenants) supersedes all
prior agreements between the parties with respect to its subject matter
(including, without limitation, the Original Agreement); and is a complete and
exclusive statement of the terms of the agreement between the parties with
respect thereto.

13.9 Delivery by Facsimile or Email. This Agreement, and any amendments hereto,
to the extent signed and delivered by means of a facsimile machine or email with
scan or facsimile attachment, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party hereto shall
re-execute original forms thereof and deliver them to all other parties (with
any costs associated with such request and delivery to be assumed by the
requesting party). No party hereto shall raise the use of a facsimile machine or
email to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or email as a defense to the formation or enforceability of a contract,
and each such party forever waives any such defense.

13.10 Survival. The covenants, provisions, terms and conditions of Sections 6
and 7 and Sections 9 through 13 of this Agreement shall survive and continue in
full force in accordance with their terms notwithstanding the termination of
this Agreement and/or the termination of the Executive’s employment regardless
of the circumstances of or reason for such termination.

[signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ADVANTAGE SALES & MARKETING LLC By:  

/s/ Tanya Domier

  Tanya Domier   Chief Executive Officer

 

EXECUTIVE:  

/s/ Brian Stevens

  Brian Stevens   Address:

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of General Release

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General. Release (the “Agreement”) is entered into
by and between Brian Stevens (“Employee”), on the one hand, and Advantage
Sales & Marketing LLC, a California limited liability company (the “Company”),
on the other hand.

WHEREAS, Company employed Employee pursuant to that certain Second Amended and
Restated Employment Agreement dated as of                     , 2019, as amended
or otherwise modified from time to time (the “Employment Agreement”);

WHEREAS, Employee’s employment and all of Employee’s positions with Company and
its subsidiaries and affiliates terminated effective [DATE] (the “Termination
Date”);

WHEREAS, Employee seeks to obtain the payments and benefits provided under the
Employment Agreement;

WHEREAS, Employee acknowledges that Employee has received all accrued wages,
bonus, vacation/paid time-off and any other compensation due as of the
Termination Date; provided, however, that Employee understands Employee may
subsequently receive a separate check for reimbursement of reasonable business
expenses in accordance with Company policies; and

WHEREAS, capitalized terms used, but not defined in this Agreement, shall have
the meanings ascribed to such terms in the Employment Agreement.

NOW THEREFORE, in an effort to put any and all disputes behind the parties, for
and in consideration of the mutual covenants contained herein and for other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
parties have agreed to settle finally and forever any and all claims between
them of any nature whatsoever relating to, or arising from Employee’s employment
by Company and/or the termination of that employment.

1.Effective Date. This Agreement shall not become effective unless and until
(i) the Company has received this Agreement signed by Employee without
modification; and (ii) the 7-day revocation period referenced herein has expired
and Employee has not revoked Employee’s assent to this Agreement, and shall
thereafter be effective as of the date such revocation period terminates without
exercise (the “Effective Date”).

2. Severance Pay and Benefits. Provided that (i) the Effective Date has
occurred; (ii) Employee has not revoked Employee’s assent to this Agreement; and
(iii) Employee has returned all Company property (including without limitation
any and all



--------------------------------------------------------------------------------

confidential and proprietary information) issued to Employee in connection with
Employee’s employment with the Company:

2.1 Company shall pay Employee the gross amount of [$AMOUNT], which represents
[APPLICABLE TIME PERIOD] (    ) months (the “Severance Period”) of Employee’s
current Base Salary under the Employment Agreement, less normal, customary, and
required withholdings for federal and state income tax, FICA, and other taxes
(“the Severance Pay”). Unless terminated earlier pursuant to the Employment
Agreement, the Severance Pay shall be paid in pro rata amounts over the
Severance Period in accordance with the Company’s payroll practices. The first
installment of the Severance Pay shall be made as soon as administratively
possible following the Effective Date.

2.2 Company shall pay Employee the following: eighteen (18) months of the
Company’s portion of post-employment company sponsored health insurance premiums
under COBRA ((at the same levels and costs in effect on the date of termination
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars)) (“Severance Benefits”), to the extent
permissible under the Company’s health insurance plans including, if permitted
and still maintained by the Company, Benicomp (subject to applicable taxes and
withholdings).

(a) The Company will make the first monthly Severance Benefits payment to
Employee as soon as administratively possible following (i) the Effective Date,
and (ii) receipt by Company of notification that Employee has made the necessary
election of benefits continuation under COBRA. Unless terminated earlier
pursuant to the Employment Agreement or at the election of Employee, the Company
will continue to pay Employee the monthly installment of the Severance Benefits
for the Severance Period, so long as the Company receives notification that the
Employee is continuing to pay the necessary premiums to the carrier or COBRA
administrator.

(b) Employee will be responsible for paying the full amount of the premium, plus
applicable administrative fees, to the carrier or COBRA administrator.

2.3 The entire amount of the payments set forth in Section 2 and its subsections
paid by the Company to Employee is considered taxable income and will be
reported on a Form W-2 issued to Employee for the applicable year.

2.4 In the event the Company, after reasonable investigation, determines that
Employee has breached Employee’s obligations under (i) this Agreement; (ii) any
Confidentiality, Non-Solicitation and/or Non-Competition Agreement to which
Employee and the Company are parties; (iii) the Restrictive Covenants; (iv) the
confidentiality or non-dispargement obligations contained in the Employment
Agreement; or (v) the Seventh Amended and Restated Agreement of Limited
Partnership of Karman Topco L.P. as amended, supplemented or otherwise modified
from time to time, the (“LP Agreement”), if applicable, Employee’s eligibility
for the Severance Pay

 

2



--------------------------------------------------------------------------------

and Severance Benefits shall cease immediately. Moreover, from the date of the
breach, the Company shall be entitled to recover payments in excess of one
thousand dollars ($1,000.00) made to the Employee for Severance Pay under this
Agreement.

2.5 Employee acknowledges that the Severance Pay and Severance Benefits exceeds
any earned wages or anything else of value otherwise owed to Employee by the
Company.

 

3.

General Release of Claims.

3.1 Except for the obligations arising out of this Agreement and any claims that
cannot be waived as a matter of law, in consideration of this Agreement and the
other good and valuable consideration provided to Employee pursuant hereto,
Employee, for Employee and on behalf of each and all of Employee’s respective
legal predecessors, successors, assigns, fiduciaries, heirs, parents, spouses,
companies and affiliates (all referred to as the “Employee Releasors”) hereby
irrevocably and unconditionally releases, and fully and forever discharges and
absolves Company, its parents, subsidiaries and affiliates (“Advantage
Companies”) and each of their respective partners, officers, directors,
managers, shareholders, members, agents, employees, heirs, divisions, attorneys,
trustees, administrators, executors, representatives, predecessors, successors,
assigns, related organizations and related employee benefit plans (collectively,
the “Company Releasees”), of, from and for any and all claims, rights, causes of
action, demands, damages, rights, remedies and liabilities of whatsoever kind or
character, in law or equity, known or unknown, suspected or unsuspected, past,
present, or future, that the Employee Releasors have ever had, may now have, or
may later assert against the Company Releasees whether or not arising out of or
related to Employee’s employment with Company or the termination of Employee’s
employment by Company (hereinafter referred to as “Employee’s Released Claims”),
from the beginning of time up to and including the Effective Date, including
without limitation, any claims, debts, obligations, and causes of action of any
kind arising under any (i) contract including but not limited to the Employment
Agreement and any bonus or other compensation plan, (ii) any common law
(including but not limited to any tort claims) or (iii) any federal, state or
local statutory law including, without limitation, any law which prohibits
discrimination or harassment on the basis of sex, race, national origin, veteran
status, age, immigration or marital status, sexual orientation, disability, or
on any other basis, including without limitation, those arising under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Older Workers’ Benefit Protection Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, any state or local wage and hour laws
(to the fullest extent permitted by law), and/or any state or local laws which
prohibit discrimination or harassment of any kind, including, without
limitation, the California Family Rights Act and the California Fair Employment
and Housing Act; provided, however, that Employee’s release does not waive,
release or otherwise discharge any claim or cause of action that cannot legally
be waived, including, but not limited to, any claim for workers’ compensation
benefits and unemployment benefits.

3.2 Employee represents and warrants that Employee has

 

3



--------------------------------------------------------------------------------

brought no complaint, claim, charge, action or proceeding against any of the
Advantage Companies in any jurisdiction or forum, nor will Employee, from the
Effective Date forward, encourage any other person or persons in doing so.
Employee covenants and agrees never to pursue any judicial proceedings against
the Company Releasees asserting any of the Employee’s Released Claims and
(notwithstanding the above representation and warranty) to dismiss forthwith any
such proceedings initiated to date. Employee shall not bring any complaint,
claim, charge, action or proceeding to challenge the validity of this Agreement
or encourage any other person or persons in doing so. Notwithstanding the
foregoing, nothing herein shall prevent Employee from filing or from cooperating
in any charge filed with a governmental agency; however, Employee acknowledges
and agrees that Employee waiving the right to any monetary recovery should any
agency (such as the Equal Opportunity Commission or any similar state or local
agency) pursue any claim for Employee’s benefit. Further, nothing herein shall
prevent Employee from challenging the validity of the release of Employee’s
claims, if any, under the Age Discrimination in Employment Act.

3.3 Except with respect to a breach of obligations arising out of this
Agreement, if any, and to the fullest extent permitted by law, execution of this
Agreement by the parties operates as a complete bar and defense against any and
all of Employee’s Released Claims.

 

4.

Waiver of Unknown Claims. Employee expressly acknowledges that Employee has read
and understood the following language contained in Section 1542 of the
California Civil Code:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

But for the obligations arising from this Agreement, having reviewed this
provision, Employee nevertheless hereby voluntarily waives and relinquishes any
and all rights or benefits Employee may have under section 1542, or any other
statutory or non-statutory law of similar effect. Thus, Employee expressly
acknowledges this Agreement is intended to and does include in its effect,
without limitation, all claims Employee does not know or suspect to exist in
Employee’s favor at the time of signing this Agreement, and that this Agreement
extinguishes any such claims. Employee warrants that Employee has consulted
counsel and/or has had the opportunity to consult with counsel about this
Agreement and specifically about the waiver of section 1542 (or other state law
of similar effect) and that Employee understands the section 1542 (or other
state law of similar effect) waiver and freely and knowingly enters into this
Agreement. Employee acknowledges that Employee may later discover facts
different from or in addition to those Employee now knows or believes to be true
regarding the matters released or described in this Agreement, and even so,
Employee agrees that the releases contained in this Agreement shall remain
effective in all respects notwithstanding any later discovery of any different
or additional facts.

 

4



--------------------------------------------------------------------------------

5.

No Admissions. By signing this Agreement, the Company does not admit to any
wrongdoing or legal violation by the Company or the Company Releasees.

 

6.

Cooperation. Employee hereby agrees to cooperate with and provide requested
assistance to Company with respect to any claim, cause of action, litigation, or
other matter involving the Company, in which: (a) Employee (i) has significant
knowledge, or (ii) was intimately involved, during the course of Employee’s
employment, and (b) such requested assistance and/or cooperation is reasonably
necessary and appropriate. For the avoidance of doubt, nothing in this Section 6
is intended to require Employee to provide anything but truthful and accurate
information or testimony in the event Employee is asked for information or
called to testify.

 

7.

Return of Information and Property. Employee represents that as of the date of
Employee’s execution of this Agreement, Employee has returned to the Company,
all Company property, equipment, confidential information, records,
electronically stored data and other materials relating to Employee’s
employment, including tools, documents, papers, computer software, passwords and
other identification materials, ID cards, keys, credit cards, personal
computers, tablets, cell phones, and/or instruction manuals. This obligation
applies to all materials relating to the affairs of the Company or any of its
customers, clients, vendors, employees, or agents that may be in Employee’s
possession or control. All such Company property must be returned by Employee in
order for Employee to commence receiving the Severance Pay and Severance
Benefits provided under Section 2 hereof.

 

8.

Compliance with Prior Restrictive Covenants. Employee hereby reaffirms
Employee’s obligations under the Restrictive Covenants.

 

9.

Remedy for Breach.

(a) Employee acknowledges that Employee’s breach of the obligations contained in
this Agreement would cause the Company irreparable harm that could not be
reasonably or adequately compensated in damages in an action at law. If Employee
breaches or threatens to breach any of the provisions contained in this
Agreement, the Company shall be entitled to an injunction, without bond,
restraining Employee from committing such breach. The Company’s right to
exercise its option to obtain an injunction shall not limit its right to any
other remedies for breach of any provision of this Agreement.

(b) Employee agrees that Employee’s obligations under this Agreement shall be
absolute and unconditional.

(c) The foregoing shall in no way limit the Company’s rights under Section 2.4
of this Agreement.

 

10.

Other Rights & Obligations. Nothing in this Agreement shall limit any rights or
obligations of the Employee under the LP Agreement or any other agreement
pertaining to Employee’s ownership of Units (as defined in the LP Agreement).

 

5



--------------------------------------------------------------------------------

11.

Confidentiality. Employee agrees the terms and conditions of this Agreement
shall be confidential and shall not be disclosed except (as applicable) (i) as
required by subpoena or otherwise by law; (ii) to an accountant or tax preparer
for the purposes of preparing tax returns only; (iii) to Employee’s attorney; or
(iv) to Employee’s spouse; provided, however, that Employee advises the person
receiving such information of the confidentiality obligations required as to
such information, and such person commits to keep such information confidential
on terms no less stringent than the terms of this Agreement. Further, if
Employee receives a subpoena, court order, or other compulsory process requiring
disclosure of the terms of this Agreement, Employee shall provide written notice
to the Company so as to afford the Company a reasonable opportunity to seek a
protective order, to the fullest extent permitted by law. If application for a
protective order is made promptly by the Company, Employee shall not disclose
the terms of this Agreement prior to receiving a court order or consent of the
Company.

 

12.

Employee Representations. Employee represents and agrees that Employee (a) has
suffered no injuries or damages in the course and scope of Employee’s employment
with the Company that Employee did not already report to the Company; (b) fully
understands all terms of this Agreement and is signing it voluntarily and with
full knowledge of its significance; and (c) is not relying and has not relied
upon any representation or statement made by the Company or its agents,
representatives or attorneys, with regard to the subject matter, basis or effect
of this Agreement or otherwise, other than as specifically stated in this
Agreement.

 

13.

Notice. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) by hand (with written confirmation
of receipt), (b) by registered mail, return receipt requested, or (c) by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate address set forth below (or to such other address as a
party may designate by notice given in accordance herewith).

As to Employee:

 

                                                  
                                               
                                            

As to Company:

General Counsel

Advantage Sales & Marketing LLC

18100 Von Karman Avenue, Suite 1000

Irvine, CA 92612

 

14.

No Modification. No modification to any term or provision contained in this
Agreement shall be binding upon any party unless made in writing and signed by
both parties.

 

6



--------------------------------------------------------------------------------

15.

Severability. If any provision of this Agreement is held to be unenforceable for
any reason, all of the remaining parts of the Agreement shall remain in full
force and effect.

 

16.

No Assignment. Each party represents Employee or it has not assigned any portion
of the Employee’s Released Claims to any third party.

 

17.

Choice of Law. This Agreement shall be governed by the laws of the State of
California, without regard to any conflicts of laws principles thereof that
would call for the application of the laws of any other jurisdiction.

 

18.

Integration. This Agreement contains the entire agreement between the parties
hereto and, except as expressly referenced herein, supersedes any and all prior
agreements, arrangements, negotiations, discussions or understandings between or
among the parties hereto relating to the subject matter hereof. No oral
understanding, statements, representations, promises or inducements contrary to
the terms of this Agreement exist. This Agreement cannot be changed, in whole or
in part, or terminated unless in writing signed by the parties to this
Agreement. Other than these exceptions noted herein and the provisions of the
Employment Agreement which survive termination by their express terms (including
without limitation the Restrictive Covenants), Employee understands that all
prior agreements between Employee and the Company are terminated and that
neither Employee nor the Company has any continuing rights or obligations under
any such agreement(s).

 

19.

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be considered to have the force and effect of an original. Any
counterpart signature transmitted by facsimile or by sending a scanned copy by
email or similar electronic transmission shall be deemed an original signature.

 

20.

Successors and Assigns. This Agreement shall bind and shall inure to the benefit
of the successors and assigns of each party. With respect to Employee, this
Agreement shall also bind and inure to the benefit of Employee’s heirs and
assigns.

 

21.

Delivery by Facsimile or Email. This Agreement, and any amendments hereto, to
the extent signed and delivered by means of a facsimile machine or email with
scan or facsimile attachment, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party hereto shall
re-execute original forms thereof and deliver them to all other parties (with
any costs associated with such request and delivery to be assumed by the
requesting party). No party hereto shall raise the use of a facsimile machine or
email to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or email as a defense to the formation or enforceability of a contract,
and each such party forever waives any such defense.

 

22.

ADEA Provisions and Notification. In compliance with the requirements of the Age
Discrimination in Employment Act (ADEA), as amended by the Older Workers’
Benefit

 

7



--------------------------------------------------------------------------------

  Protection Act of 1990, Employee acknowledges by Employee’s signature below
that, with respect to the rights and claims waived and released herein under the
ADEA, Employee has read and understands this Agreement and specifically
understands the following:

22.1 That Employee is advised to consult with an attorney before signing this
Agreement;

22.2 That Employee is releasing the Company Releasees from, among other things,
any claims which Employee might have against any of them pursuant to the ADEA as
amended;

22.3 That the releases contained in this Agreement do not cover any rights or
claims that may arise after the date on which Employee executed this Agreement;

22.4 That Employee has been given a period of twenty-one (21) days in which to
consider this Agreement but if Employee elects to forego any portion of the
twenty-one day period Employee understands and agrees that Employee does so
voluntarily and is waiving the balance of the twenty-one day period; and

22.5 That Employee may revoke this Agreement during the seven (7) day period
following the date of Employee’s execution of this Agreement by giving written
notice of said revocation in accordance with the notice provision of this
Agreement, and that this Agreement will not become binding and effective until
the seven (7) day revocation period has expired.

 

Dated:              , 20             Brian Stevens     Advantage Sales &
Marketing LLC

Dated:              , 20        

    By:           Name:       Its: Chief Executive Officer

 

8



--------------------------------------------------------------------------------

Schedule A

Certain Interests in Customers or Suppliers

 